UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6133



NOAH R. ROBINSON,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Charles E. Simons, Jr., Senior
District Judge. (CA-95-3666-2-6-AJ)


Submitted:   August 28, 1997           Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Noah R. Robinson, Appellant Pro Se. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order transferring

his 28 U.S.C. § 2241 (1994) action to the United States District

Court for the Northern District of Illinois. We dismiss the appeal

for lack of jurisdiction because the order is not appealable. See
Ellicott Mach. Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th

Cir. 1974) (transfer order pursuant to 28 U.S.C. § 1404(a) (1994)

is not immediately appealable). This court may exercise jurisdic-

tion only over final orders, 28 U.S.C. § 1291 (1994), and certain
interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     Accordingly, we deny Appellant's "Motion to Dismiss Detainer
And Indictment with Prejudice" and dismiss the appeal as interlocu-

tory. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2